DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11- 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US PGPUB 2017/0093392).
Regarding claim 1, Figure 1 of Kobayashi discloses a gate drive method comprising:
measuring a parameter [5] corresponding to current flowing through a switching device when driving a gate of the switching device [3; paragraphs 24-28; paragraphs 46-51]
controlling of setting a change speed of a gate voltage of the switching device based on the parameter [6; paragraphs 24-28; paragraphs 46-51]
correcting a reference time based on a change speed of the gate voltage [7 and 9; paragraphs 24-28; paragraphs 46-51]

Regarding claim 2, Figure 1 of Kobayashi discloses wherein the controlling includes setting the change speed of the gate voltage of the switching device during a period from a turn-off start of the switching device to a timing when the reference time has elapsed since then to any of a plurality of speeds [paragraphs 24-28; paragraphs 46-51].

Regarding claim 3, Figure 1 of Kobayashi discloses wherein the correcting includes correcting the reference time to be used during a next turn-off time period of the switching device, based on a change speed of the gate voltage during a period from a previous turn-off start of the switching device to the timing when the reference time has elapsed since then [paragraphs 24-28; paragraphs 46-51].

Regarding claim 4, Figure 1 of Kobayashi discloses wherein the controlling includes switching the change speed of the gate voltage from a speed S1 to a speed S2 or to keep the change speed at a speed S3 at a timing when a reference time has elapsed since the turn-off start during the turn-off time period of the switching device, based on the parameter [paragraphs 24-28; paragraphs 46-51].



Regarding claim 6, Figure 1 of Kobayashi discloses wherein the correcting includes correcting the reference time if the change speed of the gate voltage during the period from the previous turn-off start of the switching device to the timing when the reference time has elapsed since then is the speed S3 [paragraphs 24-28; paragraphs 46-51].

Regarding claim 7, Figure 1 of Kobayashi discloses measuring an elapsed time from a turn-off start of the switching device to a timing at which a reference event occurs, in each switching cycle, wherein the controlling includes using, as the reference time, the elapsed time in a previous switching cycle, and the correcting includes converting the elapsed time in the previous switching cycle in a case in which the change speed of the gate voltage is the speed S3 into the elapsed time in a case in which the change speed is the speed S1 [paragraphs 24-28; paragraphs 46-51].

Regarding claim 9, Figure 1 of Kobayashi discloses wherein the reference event is an event in which a voltage between main terminals of the switching device becomes a reference voltage [VT; paragraphs 24-28; paragraphs 46-51].

Regarding claim 11, Kobayashi does not explicitly disclose wherein the parameter is a duration of an on-state period of the switching device [paragraphs 24-28; paragraphs 46-51].

Regarding claim 12, Figure 1 of Kobayashi discloses wherein the parameter is current flowing through the switching device when the switching device is in an on-state [paragraphs 24-28; paragraphs 46-51].

Regarding claim 13, Figure 1 of Kobayashi discloses driving the gate of the switching device [3; paragraphs 24-28; paragraphs 46-51].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US PGPUB 2017/0093392).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an event in which a Miller time period of the gate voltage of the switching device ends as the reference event for the purpose of detecting a rise start of the collector-emitter voltage, since it was well-known in the art that the Miller time period is related to the rise start of the collector-emitter voltage and would have been a matter of simple substitution of one known element for another to obtain predictable results and applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 14, Kobayashi does not explicitly disclose wherein the switching device is a wide bandgap semiconductor element.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a wide bandgap semiconductor element for the purpose of implementing the switching device as a matter of simple design-choice, since it was well-known in the art to use wide bandgap semiconductor material to implement IGBTs and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842